ACCEPTED
                                                                                        04-15-00390-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   11/4/2015 5:29:36 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK




                                                                       FILED IN
                              NO. 04-15-00390-CR                4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                                                                11/04/15 5:29:36 PM
STATE OF TEXAS                            §   INTHE
                                                                  KEITH E. HOTTLE
                                          §                             Clerk
vs.                                       §   FOURTH COURT
                                          §
REBECCA FAYELA YNE                        §   OF APPEALS
NELSON                                    §


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Rebecca Fayelayne Nelson, Appellant in the above styled and

numbered cause, and moves this Court to grant a second extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.      This case is on appeal from the 216th Judicial District Court of Kerr

County, Texas.

      2.      The case below was styled the STATE OF TEXAS vs. Rebecca

Fayelayne Nelson, and numbered 5543.

      3.      Appellant was convicted of Driving While Intoxicated (Child

Passenger).

      4.      Appellant was assessed a sentence of 2 years State Jail, probated for 2

years on June 11 , 2015.

      5.      Notice of appeal was given on June 25, 2015.
      6.     The clerk's record was filed on September 9, 2015; part of the

reporter's record was initially filed on July 30, 2015 , and the last part of the

reporter's supplemental record was recently filed on August 31, 201.

      7.     Appellant's brief was originally due on October 9, 2015. Appellant

had requested and received an extension of 55 days from the original due date. As

such, Appellant's brief presently due on December 2, 2015.

      8.     Appellant requests a second extension of time of 30 days from the

present appellate brief due date of December 2, 2015, or 58 days from the date of

this motion (i.e. January 2, 2015).

      9.     This is Appellant's second request for an extension of time in which

to file Appellant's brief, and only one other request and/or motion to extend time to

file the Appellant's brief has been requested and received in the above styled and

numbered cause. In the event that this Honorable Court would grant this second

request for an extension of time in which to file Appellant's brief, it would amount

in a total extension requested and received of eighty-five (85) days from the

original due date of Appellant's brief, which was October 9, 2015.

      10.    As undersigned counsel I have spoken to John Hoover, Assistant

District Attorney for the 216th District Attorney's Office, this date and he does not

have an objection too Appellant's Second Motion to Extend Time to File

Appellant's Brief.
      11.   Defendant is currently free on bond.

      12.   Appellant relies on the additional following facts as good cause for

the requested extension:

      As undersigned counsel I have numerous court settings and a mediation

scheduled for the month of November 2015, along with the upcoming

Thanksgiving holiday, and trial preparation for a jury trial scheduled to begin on

Tuesday, December 8, 2015, which will make it difficult to thoroughly review the

clerk's and court reporter's records and complete Appellant's brief on or before

December 2, 2015. Further, I presently have scheduled depositions on a current

civil case on December 1, 2015, and I am scheduled to be out of town beginning

on the afternoon of Wednesday, December 2, 2015, through Saturday, December

5, 2015, attending a seminar and board meeting for the Texas Criminal Defense

Lawyers Association (TCDLA).        I am currently a member of the board of

directors for Texas Criminal Defense Lawyers Educational Institute (TCDLEI),

and on the Criminal Defense Lawyers Project (CDLP) and Nominations committee

for TCDLA, which requires my attendance at said committee meetings scheduled

for Saturday, December 5, 2015. Further, upon returning from said board and

committee meetings I have a jury trial scheduled to begin in the 452nct District

Court, McCulloch County, Texas, on Tuesday, December 8, 2105, which is

expected to last through most of Thursday and/or Friday of that week.       Upon
completion of said jury trial, I have multiple court settings the following week, and

I am scheduled to be out of town on vacation from Friday, December 18, 2015,

through Monday, December 21, 2015. Therefore, due to these numerous upcoming

court and docket settings, my currently scheduled obligations and jury trial, for the

months of November and December 2015, I do not believe that I will have

sufficient time to review all portions of the court reporter's and clerk's record, and

prepare and complete Appellant's brief to be submitted and filed in the above

styled and numbered cause, on or before December 2, 2015.             I am currently

making this request for an additional extension of time, out of an abundance of

caution, because of the foregoing circumstances, such that I can have adequate

time to complete and file Appellant's brief in the above styled and numbered

cause.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court grant this Second Motion Too Extend Time to File Appellant's

Brief, and for such other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Law Offices of Jesko & Steadman
                                      612 Earl Garrett
                                      Kerrville, Texas 78028
                                      Tel: (830) 257-5005
                                      Fax: (830) 896-1563



                                      By:_e____
                                         Clay B. Steadman
                                          State Bar No. 00785038
                                         j esksted@ktc.com
                                         Attorney for Rebecca Fayelayne Nelson



                         CERTIFICATE OF SERVICE

      This is to certify that on November 4, 2015, a true and correct copy of the

above and foregoing document was served on the 216 1h District Attorney's Office,

200 Earl Garrett Street, Suite #202, Kerrville, Texas      78028, by fax to (830)

896-2620.




                                      Clay B. Steadman
STATE OF TEXAS                          §
                                        §
COUNTY OF KERR                          §


                                  AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Clay B. Steadman, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Second Motion to Extend

      Time to File Appellant's Brief and swear that all of the allegations of

      fact contained therein are true and correct to the best of my

      knowledge."




                                      Clay B. Steadman
                                      Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on November 4, 2015,